Citation Nr: 1234652	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for congestive heart failure.

4.  Entitlement to service connection for a disability manifested by an irregular heartbeat.

5.  Entitlement to service connection for an eye disorder as residuals of an insect bite (eye disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1982; he also served in the Army Reserves and the Oklahoma National Guard from 1989 to 2005, which include periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO). 

The Veteran testified at a videoconference hearing before the undersigned in June 2012, and a transcript of the hearing is of record.

Evidence submitted after the April 2012 Supplemental Statement of the Case is of record along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).

The issues of entitlement to service connection for sleep apnea, congestive heart failure, a disability manifested by an irregular heartbeat, and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have hearing loss that is causally related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA) and the regulations implementing the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under this law, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in July 2007, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims file after the letter.  In compliance with the duty to notify, the Veteran was also informed in the July 2007 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran in this case underwent to VA/VA fee basis examinations in August 2007 and May 2011.  Although neither examiner addressed the etiology of the claimed hearing loss, under the facts of this case, such a deficiency does not render either examination inadequate.  This is because audiometric testing on both occasions revealed thatr the Veteran did not have hearing loss as defined by VA regulation.  The remaining evidence of record did not otherwise establish the presence of hearing loss for VA purposes.  In the absence of competent evidence of hearing loss for VA purposes, the matter of etiology is not relevant.  The Board notes that the Veteran alleges that the examinations are inadequate because he was coached by the examiners.  This is not reflected in the examination reports, and the Board does not otherwise find the Veteran competent to address whether either examiner's directions to him were outside the protocols for a hearing examination.  The Board does not find the Veteran's allegations persuasive, and instead finds that the examination reports are adequate.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analysis of the Claim

The Veteran seeks service connection for a bilateral hearing loss.  He has contended that he has chronic hearing loss as a result of service exposure to acoustic trauma.  The medical evidence on file consists of his service treatment reports, a QTC evaluation in August 2007, a VA evaluation in May 2011, private treatment records dated in April 2012, and a transcript of the Veteran's June 2012 videoconference hearing.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that the Veteran complained of difficulty hearing in April 1979.  Audiograms in April 1979 showed bilateral defective hearing, and a hearing defect was diagnosed.  On audiometric evaluation in June 1979, the examiner noted a nonorganic hearing loss, resolved, to confirm normal peripheral hearing acuity.  An audiogram in September 1979 showed normal hearing except for a 45 decibel loss at 500 hertz in the left ear.  The Veteran complained in June 1981 of hearing loss since 1979; the assessment was possible hearing loss.  His hearing was within the VA definition of normal limits on an April 1982 audiogram.  

Audiograms dated in July 1989, August 1993, May 1998, and September 2001 show hearing within the VA definition of normal.  When evaluated in June 2005, the Veteran complained of hearing loss secondary to noise exposure.  An audiogram in June 2005 showed bilateral defective hearing of at least 50 decibels at all relevant frequencies.  According to an audiologist in July 2005, there was a bilateral pure tone average and speech recognition discrepancy in testing.  The Veteran was retested and the discrepancy remained.  The results were noted to be considered invalid and unreliable; the impression was nonorganic hearing loss.  An undated and uninterpreted audiogram shows bilateral defective hearing.

A QTC audiological evaluation was conducted for VA purposes in August 2007.  Pure tone thresholds from 500 to 4000 hertz did not meet the regulatory criteria for hearing loss for VA purposes.  Speech recognition ability was 94 percent in the right ear and 98 percent in the left ear.  It was noted that there was no hearing loss diagnosis because there was no pathology.

The Veteran complained on VA audiological evaluation in May 2011, which included review of the claims files, of hearing loss and tinnitus.  An audiogram revealed pure tone thresholds from 500 to 4000 hertz that did not meet the regulatory definition of hearing loss.  Speech recognition ability was 100 percent in the right ear and 96 percent in the left ear.  It was concluded that a disabling degree of hearing loss was not found in either ear for VA purposes.  

Private treatment reports dated in April 2012 do not involve the Veteran's hearing.

The Veteran testified at his June 2012 videoconference hearing that the VA hearing examinations were inadequate because he felt that he was being coached.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  As there is no medical evidence of a chronic hearing loss either in service or after service discharge, service connection for a hearing loss must be denied.  

While the Veteran is competent to report his subjective hearing symptoms, the Board finds his contentions that he currently has a bilateral hearing loss due to service not credible based on the normal audiological findings on the August 2007 and May 2011 audiograms.  There is no medical evidence on file in favor of the claim.  Additionally, despite the Veteran complaints, he had not provided any evidence to show that the post-service VA audiograms are inaccurate.  Consequently, service connection for bilateral hearing loss is denied.  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim for service connection in this case, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran has contended, including at his June 2012 videoconference hearing, that he has loss of visual acuity as a result of an insect bite in the right eye during ACDUTRA.  There is a notation in March 2003, at the time that the Veteran was bitten in the eye by an insect, that he was involved in annual training.  He has also contended that heart problems were discovered while performing physical training.  There is medical evidence on file of an abnormal heartbeat and left ventricular hypertrophy.  There is also evidence that the Veteran was provided a sleep study, which found obstructive sleep apnea, in February 2003, which is close to the time that the Veteran was on annual training.  However, there is no written summary on file of the Veteran's periods of ACDUTRA and INACDUTRA in either the Army Reserves or the Oklahoma National Guard.  Additionally, even though there is evidence of visual problems subsequent to the insect bite, there is no nexus opinion on file on whether the Veteran loss of vision is due to the service insect bite.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2011).  ACDUTRA includes full- time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3)  (2011).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24) , 106, 1131 (West 2002).

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.  An examination will be requested whenever VA determines, as in this case, that there is a need to confirm the existence and to verify the etiology of a disability.  38 C.F.R. §§ 3.159, 3.327(a) (2011).  

Therefore, the case is remanded for the following actions:  

1.  The AMC/RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence not currently on file in support of his claims for service connection for sleep apnea, congestive heart failure, a disability manifested by an irregular heartbeat, and an eye disorder.  Based on his response, the AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The AMC/RO must contact the appropriate source to verify all of the Veteran's actual periods of ACDUTRA and INACDUTRA in the United States Army Reserve.  In requesting this information, the AMC/RO must follow the current procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  The AMC/RO is reminded that it will continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of its abilities, the AMC/RO will make a list of the Veteran's actual periods of ACDUTRA and INACDUTRA in the Army Reserve and provide it to the VA examiners indicated below.  All records and/or responses received will be associated with the claims files.  

3.  The AMC/RO must contact the Adjutant General of the Oklahoma National Guard and request a written determination of the Veteran's status from 2003 to 2005.  A copy of the Veteran's complete National Guard personnel records will also be requested.  All efforts in this regard will be documented in the claims files and all records obtained associated with the claims files. 

4.  The Veteran must be afforded a VA examination to determine whether any chronic eye disorder found is related to his military service, to include ACDUTRA and INACDUTRA.  The claims file must be made available to the examiner.  After reviewing the evidence of record, examining the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion on whether the Veteran currently has a chronic eye disorder that is at least as likely as not caused or aggravated beyond normal progression by his military service.  The opinion must include a discussion of the finding of an eye injury in service and the post-service complaints of continued eye problems.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

5.  If it is determined that the Veteran was on ACDUTRA or INACDUTRA when he had heart-related problems in June and July 2005, he must be afforded a VA examination to determine whether he has a current heart disorder, to include congestive heart failure and/or a disability manifested by an irregular heartbeat, that is related to his military service, to include ACDUTRA and INACDUTRA.  The claims file must be made available to the examiner.  After reviewing the evidence of record, examining the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion on whether the Veteran currently has a heart disorder that is at least as likely as not caused by or aggravated beyond normal progression by his military service.  The opinion must include a discussion of the June and July 2005 finding related to heart disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

6.  If it is determined that the Veteran was on ACDUTRA or INACDUTRA when he had sleep problems, he must be afforded a VA examination to determine whether he has a current sleep apnea disorder that is related to his military service, to include ACDUTRA and INACDUTRA.  The claims file must be made available to the examiner.  After reviewing the evidence of record, examining the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion on whether the Veteran currently has sleep apnea that is at least as likely as not caused by or aggravated beyond normal progression by his military service.  The opinion must include a discussion of the February 2003 sleep study.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

7.  Thereafter, the AMC/RO must review the evidence of record and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  

8.  Following completion of all indicated development, the AMC/RO must readjudicate the claims for service connection for an eye disorder, congestive heart failure, a disability manifested by an irregular heartbeat, and sleep apnea, with consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  After they have had an appropriate opportunity to respond, the appeal must be returned to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


